Citation Nr: 1426419	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO. 11-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In that decision, the RO denied an increased rating in excess of 50 percent for service-connected PTSD.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not argued that his conditions prevent him from obtaining or maintaining substantially gainful employment. While the Veteran has held several different jobs, he has never indicated that the loss of these jobs was due to his service-connected disabilities, or that his current unemployment is due to his disabilities. Thus, the issue of TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD was manifested by near continuous depression, suspiciousness, hypervigilance, suicidal ideation with planning, circumstantial speech, and obsessional rituals; resulting in occupational and social impairment in most areas. A total occupational and social impairment has not been shown.



CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but no higher, for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2010, prior to the initial unfavorable adjudication in March 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the above information, VA has met its duty to notify.
B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2010 and July 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating in excess of 50 percent for service-connected PTSD. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Merits of the Claim

The Veteran contends that he is entitled to an increased rating in excess of 50 percent for service-connected PTSD. The Board will first address the schedular criteria for an increased rating claim, followed by the extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is assigned a disability rating of 50 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 
Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]).

Throughout the period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas. The Veteran has near-continuous depression and panic that affects his ability to function independently, appropriately, and effectively. Both VA examiners noted that the Veteran endorsed feeling depressed on a daily basis, and the July 2011 examiner noted that there were objective signs of anxiousness on the part of the Veteran during the examination. Both examiners noted that the Veteran's continuous depression makes it difficult for him to motivate himself to accomplish goals. VA treatment records from November 2009 also noted a depressed mood.

Both the February 2010 and July 2011 VA examiners noted that the Veteran has suicidal ideations approximately two to three times per week, with the February 2010 examiner also noting that the Veteran had planned how he would commit suicide. The Veteran has also indicated in his lay statements on several occasions that he often thinks about committing suicide and has engaged in planning, specifically in both his notice of disagreement and substantive appeal. Both VA examiners noted that the Veteran did not have a history of any suicidal attempts, and generally denied intent to follow through with his plans. VA treatment records from September 2009 and November 2009 also noted that the Veteran endorsed suicidal ideation, although in those instances the Veteran denied having a plan.

The evidence of record shows that the Veteran's PTSD is manifested by obsessional rituals. Both the February 2010 and July 2011 VA examiners noted specifically that the Veteran obsessively locks doors, and will then check and double check to make sure that all the doors are locked. The evidence also shows that his PTSD is manifested by an inability to establish and maintain effective relationships. During his VA examinations the Veteran acknowledged to having been divorced five times, with the most recent marriage lasting only from 2007 to December 2008. The Veteran also reported that he is estranged from his two sons, but still has a relationship with his daughter and parents. Both VA examiners noted that the Veteran reported a small group of good friends that he will see, but that they usually have to make a significant effort in order to get him to participate in social activities. During the July 2011 examination, the examiner noted that the Veteran had not socialized with anyone in approximately two and a half months, instead preferring to stay isolated.

Finally, the Veteran was assigned GAF scores of 45 in December 2008, 45 in November 2009, 50 in February 2010, and 50 in July 2011. As noted previously, GAF scores ranging from 41 to 50 reflect more serious symptoms or serious impairment in social, occupational, or school functioning. See id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. Id. In this case, the Veteran's GAF scores have consistently fallen in the 41 to 50 range, which is consistent with the symptomology reflected by the Veteran's VA examinations and treatment records. The Veteran has endorsed continuous depression, difficulty socializing, poor relationships with family members, multiple divorces, suicidal ideation with planning, and obsessional rituals. The 41 to 50 range is consistent with the level of severity of the symptoms contemplated by a 70 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating. See 38 C.F.R. § 4.7. Although he does not have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 70 percent, but no higher, is warranted.

A rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has a total occupational and social impairment. There is no medical or lay evidence indicating that the Veteran has a gross impairment in thought processes or communication. The medical evidence of record predominantly reflects that the Veteran has logical and coherent thought processes, and normal unremarkable speech patterns. The February 2010 VA examiner noted that the Veteran's speech was significantly circumstantial, but did not indicate that this constituted a gross impairment. The Veteran has also not submitted any lay statements indicating that he suffers from a gross impairment in thought processes.

There is not a persistent danger that the Veteran will hurt himself or others. As stated above, the Veteran's treatment records and VA examinations reflect that the Veteran endorsed suicidal ideation and occasional planning. However, the records also indicate that the Veteran has never attempted to follow through on such plans, and has consistently denied any intent to do so. Therefore, while the evidence does show suicidal ideation with occasional planning, the preponderance of the evidence is against a finding that the Veteran is a persistent threat to himself as contemplated by a 100 percent rating. 

The evidence also indicates that the Veteran reported thoughts of harming a supervisor during his July 2011 VA examination, and reported during both examinations that he was involved in a physical altercation with another driver after the other driver provoked him. However, the Veteran has otherwise not indicated that he experiences any homicidal ideation, and there is no evidence indicating that the Veteran has been involved in any other physical altercations. There is no evidence that the Veteran has been in any legal trouble. As such, while the Veteran has endorsed one instance of homicidal ideation and one episode of physical violence when provoked, the preponderance of the evidence is against a finding that the Veteran is a persistent danger of hurting others, and therefore the Veteran's symptoms do not rise to the level of severity contemplated by a 100 percent rating.

The Veteran's PTSD does not result in an inability to perform activities of daily living, such as the maintenance of minimal personal hygiene. The medical evidence of record, including VA treatment records and the examination reports, reflects that the Veteran is consistently well-groomed and presentable, with no notations concerning any difficulties in performing the basic activities of daily living. The Veteran has also not alleged that he is unable to maintain basic hygiene or other comparable daily living tasks.
The Veteran does not have memory loss so severe that he forgets information such as the names of close relatives or his own name. The Veteran's medical records reflect that the Veteran has complained of concentration and memory problems. However, the Veteran has not reported memory loss so severe that he is unable to remember core facts such as his own name, the names of close family members, or his own occupation. Further, the February 2010 and July 2011 VA examiners noted no impairment of memory or concentration, and VA treatment records also do not note any memory or concentration difficulties. As such, the Veteran's current memory difficulties do not rise to the level of a 100 percent rating.

The Veteran does not suffer from persistent delusions. During the February 2010 VA examination, the Veteran endorsed visual hallucinations but this was not further expounded upon by the examiner, except for the fact that the examiner noted them to be vague in nature. During his July 2011 VA examination, the Veteran reported that he sees shadows move out of the corner of his eye. However, the Veteran further stated that he believes these to just be fluctuations in the light. The Veteran also stated that while he hears noises, he does not know if they are voices or simply the noise created by his tinnitus. The VA examiner stated that the Veteran's endorsed hallucinations did not seem to be related to any psychotic processes. The Veteran's VA treatment records are silent for any endorsement of or treatment for hallucinations of any type, and the Veteran has not endorsed visual or auditory hallucinations in any of his lay statements, specifically in his notice of disagreement and substantive appeal. Thus, while the Board notes that the Veteran has endorsed hallucinations on occasion, the preponderance of the evidence is against a finding that the Veteran experiences persistent hallucinations as contemplated by a 100 percent rating.

The Veteran is not disoriented to place or time. The VA examiners and medical records consistently note that the Veteran was oriented to time and place during examinations and appointments. The Veteran has not made any statements indicating that he has trouble with orientation as to time and place. Finally, the Veteran does not suffer from a total occupational and social impairment due to the symptoms he has endorsed, which have been discussed at length above. The VA examiners indicated that he has relationships with his daughter, a small group of close friends, and his parents. Thus, the Veteran still has family and some social relationships, preventing a finding of total impairment.

In short, the Veteran has not demonstrated any symptoms on par with those contemplated by the total, 100 percent rating at any time during the appeal.  Rather, he has demonstrated deficiencies in most areas sufficient to warrant the 70 percent rating. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an increased rating of 70 percent, but no higher, for service-connected PTSD is warranted. See Hart, 21 Vet. App. 505.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected PTSD is manifested by signs and symptoms such as near continuous depression, suspiciousness, hypervigilance, circumstantial speech, suicidal ideation with planning, and obsessional rituals. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). See 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as near continuous depression, suspiciousness, circumstantial speech, hypervigilance, suicidal ideation with planning, and obsessional rituals. See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and by symptoms such as near continuous depression, circumstantial speech, suspiciousness, hypervigilance, suicidal ideation with planning, and obsessional rituals. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating of 70 percent, but no higher, for service connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


